Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because products that do not have a physical or tangible form such as a computer program per se without any structural recitation are not eligible subject matter (see MPEP 2106.03 (I)). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 1, “the properties” appears which lacks proper antecedent basis as no properties of a joint have been previously defined in the claim. It is suggested that the word “the” be deleted from the claim. In claim 9, line 4, “the conductors” appears which lacks proper antecedent basis as no conductors have been previously provided for. It is suggested that the word “the” be deleted. In claim 9, line 12, “the geometry” appears which lacks proper antecedent basis as no geometry of the cones has been previously defined. It is suggested that the word “the” be changed to --a--. In claim 9, line 13, it is suggested that “the measurements” be changed to –measurements-- as while the robot was controlled to measure the layer of additional insulation and the cones, there is no indication that actual measurements were recorded (stored) and as such the language “the measurements” lacks proper antecedent basis. 
In claim 10, line 3, “one uncovered insulation zone” appears. The claim is concerned with the geometries of each of the cones and each of the cones has an uncovered insulation zone. It is suggested that “one” be changed to --each-- to resolve any confusion regarding a singular/plural problem in the claim. 
In claim 11, line 2, “the cone surface” appears which lacks proper antecedent basis as no cone surface has been previously defined. It is suggested that “the” be changed to -- a--. 
In claim 13, line 4, “the level” lacks proper antecedent basis as no level has been previously defined in the claim. It is suggested that “the” be changed to –a--. 
In claim 15, line 1, the claim recites a “computer program product” which comprises “computer program code” however it is not clear what the “product” is other than code. Is the “product” a medium that has computer readable code on it or not? It should be clear what the “product” of claim 15 is other than just code. In claim 15, line 1, “the properties” lacks proper antecedent basis as no such properties have been previously defined. It is suggested that “the” be deleted from the claim. In claim 15, line 5, ”the conductors” appears which lacks proper antecedent basis as no conductors have been previously defined. It is suggested that the word “the” be deleted.  In claim 15, line 13, “the geometry” appears which lacks proper antecedent basis as no geometry of the cones has been previously defined. It is suggested that the word “the” be changed to --a--. In claim 15, line 14, it is suggested that “the measurements” be changed to –measurements-- as while the robot was controlled to measure the layer of additional insulation and the cones, there is no indication that actual measurements were recorded (stored) and as such the language “the measurements” lacks proper antecedent basis. 
In claim 18, line 2, “the cone surface” appears which lacks proper antecedent basis as no cone surface has been previously defined. It is suggested that “the” be changed to -- a--.
Allowable Subject Matter
Claims 9-14, 18 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the prior art of record taught or suggested that robotic system for improving the joint between two cable ends as claimed which included the formation of the cones at the two cable ends as well as the application of a layer of additional insulation. The references to PCT WO 2015/197686, GB 2108329 and GB 1579196 all suggested the formation of conical regions at the ends of cables along with the splicing of two cables having such conical ends, however the processing and system employed was not automated robotically as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746